DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 03/25/2020.
Claims 1–15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 15 recite computer-implemented method and apparatus for monitoring a person. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1 & 15 recite, at least in part, a computer-implemented method of monitoring a person, the method comprising: (i) receiving medication schedule information regarding the person, the medication schedule information indicating the timing of one or more medication doses for treating or suppressing one or more symptoms of a medical condition; (ii) setting a first monitoring interval for a first monitoring event for the person based on the received medication schedule, wherein the first monitoring interval starts before a first medication dose is scheduled to be taken is an interval in which a first monitoring event can be initiated; (iii) initiating a first monitoring event for the person in the first monitoring interval and monitoring the person for one or more characteristics associated with the one or more symptoms of the medical condition during the first monitoring event; (iv) setting a second monitoring interval for a second monitoring event for the person, wherein the second monitoring interval starts before a second medication dose is scheduled to be taken by the person and is an interval in which a second monitoring event can be initiated, and wherein a start time, end time and/or duration of the second monitoring interval is determined based on the monitored one or more characteristics and the medication schedule; and (v) initiating a second monitoring event for the person in the second monitoring interval and monitoring the person for the one or more characteristics associated with the one or more symptoms of the medical condition during the second monitoring event.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between 
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite do not recite any additional elements. Any computer components are broadly recited in the specification at, for example, Page 9 which describes a generic computing device. “According to a second aspect, there is provided a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform any of the methods described above or herein.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of monitoring a person in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing monitoring process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but 
CLAIMS 2-14 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-14 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

CLAIMS 1-15 are rejected as under 35 U.S.C. 102(a) as being anticipated by Mayer (US 2004/0193446 A1).

CLAIM 1 & 15 – 
Independent claim 15 is substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 

Mayer teaches a method having the limitations of:
A computer-implemented method of monitoring a person, the method comprising: (i) receiving medication schedule information regarding the person, the medication schedule information indicating the timing of one or more medication doses for treating or suppressing one or more symptoms of a medical condition
(par. 13, “a method of individualizing the treatment of a patient associated with a prescribed drug regimen" - the prescribed drug regimen is a medication schedule information, par. 14, "the prescribed dosing regime" - i.e. medication doses are prescribed; and par. 33, "a prescribed medication being taken at periodic intervals" - i.e. the timing (periodic intervals) is also prescribed)
(ii) setting a first monitoring interval for a first monitoring event for the person based on the received medication schedule, wherein the first monitoring interval starts before a first medication dose is scheduled to be taken is an interval in which a first monitoring event can be initiated (iii) initiating a first monitoring event for the person in the first monitoring interval and monitoring the person for one or more characteristics associated with the one or more symptoms of the medical condition during the first monitoring event (par. 14, "the patient is then monitored” – this implies a first monitoring event; par. 15, "the pharmacokinetic model is then adjusted based upon the actual determined drug concentration over time, and the prescribed drug regimen is adjusted for the patient” - since the prescribed drug regimen is adjusted based on the data measured in the monitoring event, it is implied that at least one further medication dosis (= first medication dosis in the sense of claim 1) is scheduled to be taken after the first monitoring event is scheduled)
(iv) setting a second monitoring interval for a second monitoring event for the person, wherein the second monitoring interval starts before a second medication dose is scheduled to be taken by the person and is an interval in which a second monitoring event can be initiated, and wherein a start time, end time and/or duration of the second monitoring interval is determined based on the monitored one or more characteristics and the medication schedule (par. 50, "the results of the tests can then be used to update the model and fine tune the models to the individual patient, as well as to make determinations concerning additional recommended tests” - the additional recommended tests mean a further (second) monitoring event is scheduled; since the method is directed to individualizing the treatment of a patient associated with a prescribed drug regimen (see citation of par. 13 above) it is implied that after the additional tests at least one further (second) medication dosis is scheduled)
(v) initiating a second monitoring event for the person in the second monitoring interval and monitoring the person for the one or more characteristics associated with the one or more symptoms of the medical condition during the second monitoring event. (initiating a second monitoring event is implied by setting a second monitoring time)
CLAIM 2 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in claim 1, wherein the monitored one or more characteristics indicate whether or not the person had the one or more symptoms of the medical condition during the first monitoring event. (see [0017] In yet a further embodiment, a method is provided for designing a clinical trial, which determines the effectiveness of a drug in producing a desired pharmacological effect Over a broad range of patient adherence to a prescribed drug regimen, where the monitored adherence of one or more patients to the prescribed drug regimen, and the measured pharmacological effect in the one or more patients at various intervals, are related based upon the degree of deviation from the prescribed dosing regimen. Also see para. 9, 14, and 45. Examiner would also like to note that this is non-functional descriptive material.)

CLAIM 3 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in claim 1 or 2, wherein the start time, end time and/or duration of the second monitoring interval is determined based on the monitored one or more characteristics and the medication schedule such that the second monitoring interval includes a time point at which the one or more symptoms are expected to reoccur following the first medication dose. (see [0045] In some instances, patient compliance can be increased by intervening with the patient when non-compliance is detected. For example, explaining the consequences as to overall health of non-compliant behavior is Sometimes Sufficient for having an effect. Depending upon where the patient is along the curve will determine how significant of an impact a change in compliance is likely to be. At Some point, the benefits may be significant enough in terms of promoting wellness that it is warranted to incur a higher degree of intervening costs. In these instances it may be worthwhile to monitor in real time the patient's dosing history, and when a delayed or missed dose is detected, page or call the patient. In other instances it may be more cost effective to adjust the patient's Subsequent dosing to accommodate one or more missed doses. Also see para. 52 Examiner would also like to note that this is non-functional descriptive material.)

CLAIM 4 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in any of claims 1-3, wherein the method further comprises the step of: determining a severity of the one or more symptoms based on the monitored one or more characteristics; and wherein the duration of the second monitoring interval is determined based on the determined severity of the one or more symptoms. (see [Claims] A method for managing an antiretroviral treatment program of a patient including one or more drugs comprising the steps of: prescribing a drug regimen for treating a viral infection, the severity of which is represented by a viral load. Also see para. 9, 14, and 45. Examiner would also like to note that this is non-functional descriptive material.)
CLAIM 5 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in claim 4, wherein the duration of the second monitoring interval is set longer than a duration of the first monitoring interval if the severity of the one or more symptoms is above a first threshold. (see Claim 32. Also see [0045] In some instances, patient compliance can be increased by intervening with the patient when non-compliance is detected. For example, explaining the consequences as to overall health of non-compliant behavior is Sometimes Sufficient for having an effect. Depending upon where the patient is along the curve will determine how significant of an impact a change in compliance is likely to be. At Some point, the benefits may be significant enough in terms of promoting wellness that it is warranted to incur a higher degree of intervening costs. In these instances it may be worthwhile to monitor in real time the patient's dosing history, and when a delayed or missed dose is detected, page or call the patient. In other instances it may be more cost effective to adjust the patient's Subsequent dosing to accommodate one or more missed doses. Also see para. 52, Examiner would also like to note that this is non-functional descriptive material.)

CLAIM 6 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in claim 4 or 5, wherein the duration of the second monitoring interval is set the same as a duration of the first (see Claim 32. Also see [0045] In some instances, patient compliance can be increased by intervening with the patient when non-compliance is detected. For example, explaining the consequences as to overall health of non-compliant behavior is Sometimes Sufficient for having an effect. Depending upon where the patient is along the curve will determine how significant of an impact a change in compliance is likely to be. At Some point, the benefits may be significant enough in terms of promoting wellness that it is warranted to incur a higher degree of intervening costs. In these instances it may be worthwhile to monitor in real time the patient's dosing history, and when a delayed or missed dose is detected, page or call the patient. In other instances it may be more cost effective to adjust the patient's Subsequent dosing to accommodate one or more missed doses. Also see para. 52 Examiner would also like to note that this is non-functional descriptive material.)

CLAIM 7 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in any of claims 1-6, wherein the step of monitoring the person for one or more characteristics comprises processing an audio and/or video signal, and/or a sensor measurement signal obtained during the first monitoring event to determine the one or more characteristics. (see [0008] In an effort to more closely track patient compliance, monitoring Systems have been developed, which not only track the number of doses taken over a predetermined period of time, but also keep track of the day and time each of the doses has been taken. One such system is the MEMS(R) monitor produced by AARDEX Ltd. At least one version of the MEMS(R) monitor includes a cap closure adapted with Sensors which detect the removal and the Subsequent re-attachment of the cap from an enclosure containing the medication, and circuitry for recording the time and date when the cap is removed and re-attached. It is assumed that during each removal/re-attachment of the cap, a single dose of medication is dispensed from the enclosure and taken by the patient. Also see para. 52, Examiner would also like to note that this is non-functional descriptive material.)

CLAIM 8 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in any of claims 1-7, wherein the step of monitoring the person for one or more characteristics associated with the one or more symptoms of the medical condition comprises receiving an input from a party involved in the monitoring event indicating the presence, absence and/or severity of the one or more symptoms during the first monitoring event. (See [0041] FIG. 3 illustrates a graph 40 where expected changes in a patient condition are tracked as a function of patient compliance or adherence to the prescribed drug regimen. Multiple overlaid graphs represent the likelihood of improvement and likelihood that the condition will become worse, based upon different Starting conditions. As is generally the case in HIV infections, the worse the condition of the patient is when the treatment starts, the greater the opportunities to induce improvements in the patient's condition. Generally the converse is similarly true.)

CLAIM 9 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in any of claims 1-8, wherein the method further comprises the step of: receiving information indicating a time at which the person took the first medication dose. (see [0008] In an effort to more closely track patient compliance, monitoring Systems have been developed, which not only track the number of doses taken over a predetermined period of time, but also keep track of the day and time each of the doses has been taken. One such system is the MEMS(R) monitor produced by AARDEX Ltd. At least one version of the MEMS(R) monitor includes a cap closure adapted with Sensors which detect the removal and the Subsequent re-attachment of the cap from an enclosure containing the medication, and circuitry for recording the time and date when the cap is removed and re-attached. It is assumed that during each removal/re-attachment of the cap, a single dose of medication is dispensed from the enclosure and taken by the patient. Also see para. 52 Examiner would also like to note that this is non-functional descriptive material.)

CLAIM 10 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in any of claims 1-8, wherein the method further comprises the step of: estimating a time at which the person took the first medication dose from measurements of the one or more characteristics associated with the one or more symptoms of the medical condition. (see [0041] FIG. 3 illustrates a graph 40 where expected changes in a patient condition are tracked as a function of patient compliance or adherence to the prescribed drug regimen. Multiple overlaid graphs represent the likelihood of improvement and likelihood that the condition will become worse, based upon different Starting conditions. As is generally the case in HIV infections, the worse the condition of the patient is when the treatment starts, the greater the opportunities to induce improvements in the patient's condition. Generally the converse is similarly true. [0008] In an effort to more closely track patient compliance, monitoring systems have been developed, which not only track the number of doses taken over a predetermined period of time, but also keep track of the day and time each of the doses has been taken. One such system is the MEMS(R) monitor produced by AARDEX Ltd. At least one version of the MEMS(R) monitor includes a cap closure adapted with Sensors which detect the removal and the Subsequent re-attachment of the cap from an enclosure containing the medication, and circuitry for recording the time and date when the cap is removed and re-attached. It is assumed that during each removal/re-attachment of the cap, a single dose of medication is dispensed from the enclosure and taken by the patient. Also see para. 52 Examiner would also like to note that this is non-functional descriptive material.)

CLAIM 11 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in claim 9 or 10, wherein the start time of the second monitoring interval, and/or the end time of the second monitoring interval and/or duration of the second monitoring interval is determined based on (i) the monitored one or more characteristics, (ii) the medication schedule and (iii) the time at which the person took the first medication dose. (see [0008] In an effort to more closely track patient compliance, monitoring Systems have been developed, which not only track the number of doses taken over a predetermined period of time, but also keep track of the day and time each of the doses has been taken. One such system is the MEMS(R) monitor produced by AARDEX Ltd. At least one version of the MEMS(R) monitor includes a cap closure adapted with Sensors which detect the removal and the Subsequent re-attachment of the cap from an enclosure containing the medication, and circuitry for recording the time and date when the cap is removed and re-attached. It is assumed that during each removal/re-attachment of the cap, a single dose of medication is dispensed from the enclosure and taken by the patient. Also see para. 52, Examiner would also like to note that this is non-functional descriptive material.)

CLAIM 12 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in any of claims 1-11, wherein the duration of the first monitoring interval is set based on an estimate of when the one or more symptoms may occur following an earlier medication dose. (see Claim 32. Also see [0041] FIG. 3 illustrates a graph 40 where expected changes in a patient condition are tracked as a function of patient compliance or adherence to the prescribed drug regimen. Multiple overlaid graphs represent the likelihood of improvement and likelihood that the condition will become worse, based upon different Starting conditions. As is generally the case in HIV infections, the worse the condition of the patient is when the treatment starts, the greater the opportunities to induce improvements in the patient's condition. Generally the converse is similarly true.)

CLAIM 13 – 
Mayer further teaches a method having the limitation of:
A computer-implemented method as claimed in any of claims 1-12, wherein the monitoring event is a telephone call, a video call, an interaction by the person with an electronic device, or the monitoring of the person using one or more electronic devices. (see [0070] The system 300 still further includes a user inter face unit 314 for communicating to a user any recommendation as to when an action should be performed related to the management of patient care. Such actions could include prompting for a test to be performed, and indications that the patient needs to be contacted concerning a reminder to take his/her medication. The communication could be displayed on a monitor or display device 316. The communication could alternatively be communicated audibly through a Speaker. 0071. The user interface unit 314 additionally enables the user to Supply data to the computer. Traditionally Such communication has been performed through devices Such as a keyboard, a mouse or other pointing device 318. Other forms of user interface devices include touch screens, or microphones. One skilled in the art will readily recognize other forms of communication through other types of user interface devices are additionally available between a user and a computer, without departing from the scope of the present invention. [0073] Monitoring and patient prompts may be utilized to individualize dosing and therapy when used in conjunction with measurement of a patient's thyroid hormone level.) 

CLAIM 14 – 
Mayer further teaches a method having the limitation of:
A computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of any of claims 1-13. (see [0070] The system 300 still further includes a user inter face unit 314 for communicating to a user any recommendation as to when an action should be performed related to the management of patient care. Such actions could include prompting for a test to be performed, and indications that the patient needs to be contacted concerning a reminder to take his/her medication. The communication could be displayed on a monitor or display device 316. The communication could alternatively be communicated audibly through a Speaker. 0071. The user interface unit 314 additionally enables the user to Supply data to the computer. Traditionally Such communication has been performed through devices Such as a keyboard, a mouse or other pointing device 318. Other forms of user interface devices include touch Screens, or microphones. One skilled in the art will readily recognize other forms of communication through other types of user interface devices are additionally available between a user and a computer, without departing from the scope of the present invention)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686